Citation Nr: 0834542	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  98-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to non-service-connected pension, including 
extraschedular consideration under § 3.321(b).


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1983 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in September 2003.  

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran did not have active duty service during a period 
of war.


CONCLUSION OF LAW

The veteran's claim for non-service-connected pension 
benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the veteran received adequate notice and 
assistance with regard to the claim being decided.  A 
September 2006 letter advised him of the evidence necessary 
to substantiate the claim.  This letter also explained what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  

The RO also made reasonable efforts to assist the veteran 
with the claim being decided.  The record on appeal contains 
the pertinent service records necessary to decide this claim. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claims

B.  Non-service connected pension

The veteran seeks nonservice-connected VA pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007).

The veteran served from February 1983 to May 1984.  Findings 
by the United States service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992). 

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War. 38 U.S.C.A. § 101; 38 C.F.R. § 
3.3(a)(3).  The Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period; and in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the 
period beginning on August 2, 1990, and ending on a date to 
be prescribed by Presidential proclamation or law. See 38 
U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

In this case, the veteran did not serve during a period of 
war as defined by law or regulation.  As the veteran had no 
wartime service, he is ineligible for pension benefits.  See 
38 U.S.C.A. § 1521(j).  As the law is dispositive of the 
veteran's claim for nonservice-connected pension benefits, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2007); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to non-service connected pension is denied.


REMAND

The veteran claims service connection for asthma, to include 
on the basis of aggravation.  The veteran asserts that he had 
asthma upon entrance into service and that his condition was 
aggravated by exposure to paint and dust during service. 

The Board previously remanded this matter in September 2003.  
The Board's remand order directed that the RO attempt to 
obtain certain outstanding medical records and that the 
veteran be afforded a VA examination.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

First, regarding the outstanding treatment records, the Board 
directed that the RO attempt to obtain outstanding treatment 
records from Tarrant County Jail, Dr. W.G., Dr. A.T.B. and 
Fort Worth Harris Hospital.  The RO made reasonable efforts 
to obtain the records from the Tarrant Count Jail.  In March 
2006, the RO made an initial request for records from the 
Tarrant County Jail.  A follow-up request was made in March 
2006, also with no response.  However, it does not appear 
that the RO ever attempted to obtain records from the other 
treatment providers identified in the remand.  Therefore, on 
remand, the RO should obtain current authorizations from the 
veteran and make reasonable attempts to obtain the 
outstanding records specified in the September 2003 remand.  

The September 2003 remand also directed that the veteran 
undergo a VA examination for the purpose of determining the 
etiology of his claimed asthma disability.  In a September 
2003 letter to the RO, the veteran stated that he was 
currently incarcerated and unable to report for a VA 
examination.  The veteran requested that the examination be 
delayed until after his release, which he indicated was to 
occur in November 2003.  The veteran has since apparently 
been released from prison and has corresponded with the RO 
from a residential address.  On remand, in order to ensure 
compliance with the Board's September 2003 remand,   the 
veteran should be afforded a VA examination to determine the 
nature and etiology of his asthma disability. 

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007).
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain current 
authorization for the release of treatment 
records for Dr. A.T.B., Dr. W.G. and Fort 
Worth Harris Hospital.  After obtaining 
any necessary authorizations, the RO 
should request copies of the treatment 
records from Dr. A.T.B., Dr. W.G. and Fort 
Worth Harris Hospital.  The veteran should 
be informed of the status of all record 
requests, including whether such records 
are determined to be unavailable.  If any 
of the requested records are not 
available, the claims folder must indicate 
this fact.  

2.  Schedule the veteran for a VA 
examination for respiratory disorders.  
The claims folder should be made available 
to the examiner for review, and the 
examiner should indicate that such a 
review was conducted.  Following a 
thorough evaluation, during which any 
necessary tests are conducted, the 
examiner is asked to answer the following 
questions:

a.  Is it at least as likely as not 
that asthma had its onset during active 
service?  Please provide a detailed 
rationale for the opinion.

b.  Does the medical evidence clearly 
and unmistakably show that asthma 
preexisted service? Please provide a 
detailed rationale for the opinion. 

c.  If asthma clearly and unmistakably 
pre-existed service, does the medical 
evidence clearly and unmistakably show 
that the preexisting asthma was not 
aggravated during service?  Please 
provide a detailed rationale for the 
opinion.

3.  Following the requested development, 
the veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case and should be 
afforded an opportunity to respond.  The 
case should then be returned to the Board.

  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


